                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

   KAREN BROYLES, individually and on                  Case No.
   behalf of all others similarly situated,
                                                       COMPLAINT--CLASS ACTION
                    Plaintiff,
                                                       DEMAND FOR JURY TRIAL
   v.

   RAGINGBULL.COM, LLC, a Delaware
   company,

                    Defendant.



             CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff Karen Broyles (“Plaintiff” or “Broyles”) brings this Class Action Complaint and

 Demand for Jury Trial against Defendant RagingBull.com, LLC (“RagingBull”), to stop the

 Defendant from violating the Telephone Consumer Protection Act (“TCPA”) by sending

 unsolicited text messages to consumers, including more than one text message to phone numbers

 registered on the National Do Not Call registry (“DNC”), and to otherwise obtain injunctive and

 monetary relief for all persons injured by Defendant’s actions. Plaintiff alleges as follows upon

 personal knowledge as to herself and her own acts and experiences, and, as to all other matters,

 upon information and belief, including investigation conducted by her attorneys.

                                              PARTIES

        1.        Plaintiff Broyles is a Limestone, Tennessee resident.

        2.        Defendant RagingBull is a Delaware incorporated company that is headquartered

 in New Hampshire and which conducts business throughout this District, Tennessee, and the

 United States.


Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 1 of 16 PageID #: 1
                                   JURISDICTION AND VENUE

         3.      This Court has federal question subject matter jurisdiction over this action under

 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

 §227 (“TCPA”).

         4.      This Court has personal jurisdiction over Defendant since Defendant does

 business in this District and the wrongful conduct giving rise to this case was directed into this

 District. Venue is appropriate since the Plaintiff is located in this District.

                              TELEMARKETING INTRODUCTION

         5.      The TCPA makes it unlawful “to make any call (other than a call made for

 emergency purposes or made with the prior express consent of the called party) using an

 automatic telephone dialing system or an artificial or prerecorded voice…to any telephone

 number assigned to a…cellular telephone service.” See 47 U.S.C. §227 (b)(1)(A)(iii).

         6.      According to findings by the Federal Communication Commission (“FCC”), the

 agency Congress vested with authority to issue regulations implementing the TCPA, such calls

 are prohibited because, as Congress found, automated or prerecorded telephone calls are a

 greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly

 and inconvenient.

         7.      While “prior express consent” is required for all automated and prerecorded calls,

 in 2013, the FCC required “prior express written consent” for all such telemarketing calls to

 wireless numbers and residential lines. Specifically, it ordered that:

         [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
         sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of
         the consequences of providing the requested consent, i.e. that the consumer will receive
         future calls that deliver prerecorded messages by or on behalf of a specific seller; and (2)
         having received this information, agrees unambiguously to receive such calls at a
         telephone number the consumer designates.[] In addition, the written agreement must be
         obtained “without requiring, directly or indirectly, that the agreement must be executed as
         a condition of purchasing any good or service.[]”
                                                                           2
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 2 of 16 PageID #: 2
 In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27

 F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).

          8.    “Telemarketing” is defined as “the initiation of a telephone call or message for the

 purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,

 which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).

          9.    When Congress enacted the TCPA in 1991, it found that telemarketers called

 more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).

          10.   By 2003, due to more powerful technology, telemarketers were calling 104

 million Americans every day. In re Rules and Regulations Implementing the TCPA of 1991, 18

 FCC Rcd. 14014, ¶¶ 2, 8 (2003).

          11.   The problems Congress identified when it enacted the TCPA have only grown

 exponentially in recent years.

          12.   Industry data shows that the number of robocalls made each month increased

 from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three

 years.

          13.   According to online robocall tracking service “YouMail,” 4.3 billion robocalls

 were placed in October 2020 alone, at a rate of 137.2 million per day.1

          14.   Unwanted calls are the most common type of consumer complaint made to the

 FCC.2

          15.   “The FTC receives more complains about unwanted calls than all other

 complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer




 1 https://robocallindex.com/
 2 https://opendata.fcc.gov/Consumer/CGB-Consumer-Complaints-Data/3xyp-aqkj
                                                                           3
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 3 of 16 PageID #: 3
 Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of

 1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).3

                               FACTUAL ALLEGATIONS

        16.     RagingBull is a for-profit company that provides consumers with training and

 guidance in stock trading.4

        17.     RagingBull promotes its services using text messages.

        18.     These text messages are being sent to consumers regardless of whether

 RagingBull has the consent necessary to send such text messages to consumers, including to

 consumers who have opted-out from RagingBull’s services, such as Plaintiff.

        19.     RagingBull provides its members with instructions for closing their RagingBull

 account.

        20.     The refund policy for Bullseye Trades and other RagingBull programs states that

 a consumer can close their account using the Contact Us page on RagingBull.com:




                                                                                               5




 3 https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
 consumer-protection-federal-communications-commission-rules-
 regulations/160616robocallscomment.pdf
 4 https://www.facebook.com/pg/RagingBullTrading/about/?ref=page_internal
 5 https://ragingbull.com/tos/refund.html
                                                                           4
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 4 of 16 PageID #: 4
         21.       The Contact Us page that the refund policy directs the consumer to states the

 contact email support@ragingbull.com.6

         22.       As per RagingBull’s instructions, a consumer should send an email to

 support@ragingbull.com in order to terminate a membership account, which is exactly what

 Plaintiff did.

         23.       Despite the termination of membership accounts, RagingBull continues to send

 unsolicited text messages to former members.

         24.       Consumers have posted complaints online, including complaints directed to

 RagingBull about their inability to get the text messages to stop. This is a small sampling of

 complaints consumers have posted about RagingBull’s text messages:

 RagingBull Better Business Bureau Complaints:
               •   “I do not want their service. I have called and left messages trying to cancel this
                   often. They never return calls. They never ever acknowledge that I called or call
                   me back. This is not fair to read their paperwork and have them say I accepted
                   their terms and conditions when I did not. I have not accessed the information.
                   They keep texting me even when I tell them to stop they send more.”7
               •   “I have just acquired the mobile number XXX-XXX-XXXX from the carrier and
                   I am receiving undesired SMSs from their system "Weekly Money Multiplier". I
                   have just acquired the mobile number XXX-XXX-XXXX from the carrier and I
                   am receiving several undesired SMSs from their system "Weekly Money
                   Multiplier". After some personal research, I have contacted them on their form
                   online asking to remove my number from their SMS distribution list, without
                   success.”8
 Complaints Posted on Spam Reporting Websites:
               •   “Scam Text; Opt Out is ignored. Spam continued More Aggresively, only option
                   was to block number.”9
               •   “spam texts”10




 6 https://ragingbull.com/contact/
 7 https://www.bbb.org/us/nh/lee/profile/financial-services/raging-bull-llc-0051-
 92047360/complaints
 8 Id.
 9 https://shortcodes.org/uncategorized/59224-short-code/
 10 Id.
                                                                           5
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 5 of 16 PageID #: 5
               •   “Received multiple texts from short code 59224 even after I requested to ‘Stop’
                   and it’s linked me to eventbrite.com…”11
               •   “Can’t opt-out… Scam! Scam! Scam! Spamming!”


   Plaintiff Received Multiple Unsolicited Text Messages From Defendant After Cancelling
           Her Account, Despite Having Her Phone Number Registered on the DNC

         25.       Plaintiff Broyles registered her cell phone number with the DNC on August 21,

 2004.

         26.       Plaintiff Broyles’s uses her cell phone for personal use only. It is not associated

 with a business.

         27.       On April 16, 2020, Plaintiff registered and paid for a 7-day account with Bullseye

 Trades, a program that RagingBull owns and operates which provides subscribers with suggested

 stock trade options from Jeff Bishop, a co-owner of RagingBull.12

         28.       On May 8, 2020 at 3:13 PM, Plaintiff sent the following cancellation email to

 RagingBull in order to terminate her RagingBull account:




 11 Id.
 12 https://bullseyeoptiontrading.com/training4/
                                                                           6
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 6 of 16 PageID #: 6
         29.    On June 25, 2020 at 2:53 PM, more than two months after Plaintiff cancelled her

 account with RagingBull, Plaintiff received an unsolicited text message from Defendant using

 shortcode 59224 to her cell phone:




         30.    As the above text message does not state a company name, Plaintiff was not

 aware that the text message was sent by RagingBull since the text message does not identify who

 it is being sent by or which service it is promoting.

         31.    Upon information and belief, including other text messages Plaintiff received

 from Defendant using shortcode 59224 and website links beginning with smsg.io, when

 smsg.io/wGr0m was visited, it led to the RagingBull website.

         32.    On August 14, 2020 at 11:16 AM, Plaintiff received a 2nd unsolicited text

 message to her cell phone from Defendant, again using shortcode 59224 and using a smsg.io

 link:




         33.    The above referenced text messages and all those that followed it were sent more

 than 90-days after Plaintiff terminated her account with Defendant RagingBull.

         34.    On August 18, 2020, Plaintiff received a third unsolicited text message from

 Defendant to her cell phone using shortcode 59224 and another link beginning with smsg.io:




                                                                           7
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 7 of 16 PageID #: 7
        35.    When the link smsg.io/FRXNv is visited, it leads directly to the RagingBull.com

 website: https://app.ragingbull.com/checkout/package/aii-special-offer-

 0?utm_source=iscaiaii&utm_medium=s&utm_campaign=aiiproductche&utm_content=fbdm081

 820415pm&utm_term=rc.13

        36.    On August 19, 2020, Plaintiff was inundated with 4 unsolicited text messages

 from Defendant to her cell phone, all of which were sent from shortcode 59224 and with a link

 beginning with smsg.io:




        37.    As of August 23, 2020, each of the above text messages features a link that leads

 to a RagingBull.com website.




 13 As of August 23, 2020 - Smsg.io/FRXNv leads directly to a RagingBull.com website as per
 Charles, a URL tracking service.
                                                                           8
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 8 of 16 PageID #: 8
        38.     On August 20, 2020, Plaintiff received 2 more unsolicited text messages from

 Defendant to her cell phone, both of which were sent from shortcode 59224 and with a link

 beginning with smsg.io:




        39.     Based on an investigation conducted by Plaintiff’s attorneys, when the links are

 visited in the 2 above shown text messages, they both lead to the same website page:

 https://app.ragingbull.com/join-room/pp-

 platinum?utm_source=irbjwwwt&utm_medium=s&utm_campaign=wwtntajnr&utm_content=fj

 wall08202011-30-am&utm_term=nhc.14

        40.     On August 21, 2020 at 12:47 PM, Plaintiff received an unsolicited text message

 from Defendant using phone number 201-279-5570 to her cell phone:




        41.     Based on an investigation conducted by Plaintiff’s attorneys, when the link

 smsg.io/DaC9C is visited, it leads directly to the RagingBull website:

 https://app.ragingbull.com/checkout/package/wide/monday-




 14 As of August 23, 2020 – smsg.io/CKWEU and smsg.io/ZdKWA lead directly to a
 RagingBull.com website as per Charles, a URL tracking service.
                                                                           9
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 9 of 16 PageID #: 9
  movers?utm_source=irbjbmmv&utm_medium=s&utm_campaign=mmvproductche&utm_conten

  t=fjball08212012-45-pm&utm_term=sp15 where RagingBull offers paid plans for its services.




         42.     On August 22, 2020 at 9:34 AM, Plaintiff received another unsolicited text

  message from Defendant using phone number 201-279-5570 to her cell phone:




         43.     Based on an investigation conducted by Plaintiff’s attorneys, when the link

  smsg.io/BHkwn is visited, it leads directly to the RagingBull website:

  https://events.ragingbull.com/mobc-




  15 As of August 23, 2020 - smsg.io/DaC9C leads directly to a RagingBull.com website as per
  Charles, a URL tracking service.
                                                                          10
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 10 of 16 PageID #: 10
  reg/?utm_source=irbkdopr&utm_medium=s&utm_campaign=oprmecreg&utm_content=fjwall08

  22209-30-am&utm_term=nhc.16

         44.     On August 23, 2020, Plaintiff received 2 more unsolicited text messages from

  Defendant using phone number 201-279-5570 to her cell phone:




         45.     Based on an investigation conducted by Plaintiff’s attorneys, when the links

  smsg.io/C0QkJ and smsg.io/rcGfP are visited, they both lead directly to the RagingBull website:

  https://app.ragingbull.com/join-room/rb-free.17

         46.     On August 23, 2020, Plaintiff texted “Stop” to 201-279-5570 at 5:20 PM and

  received an immediate automated response confirming that she was opted-out:




  16 As of August 23, 2020 - smsg.io/BHkwn leads directly to a RagingBull.com website as per
  Charles, a URL tracking service.
  17 As of August 31, 2020 - as per Charles, a URL tracking service.
                                                                          11
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 11 of 16 PageID #: 11
         47.     On August 23, 2020, Plaintiff texted “Stop” to shortcode 59224 at 5:23 PM and

  received an automated response confirming that she was opted out from 201-279-5570.

         48.     Plaintiff terminated her account with RagingBull, but RagingBull continued to

  solicit Plaintiff to purchase its packages after the account was terminated.

         49.     In addition, Defendant did not identify its company name in the text messages

  Plaintiff received after terminating her RagingBull account.

         50.     The unauthorized text messages sent by Defendant RagingBull, as alleged herein,

  have harmed Plaintiff Broyles in the form of annoyance, nuisance, and invasion of privacy, and

  disturbed the use and enjoyment of her phone, in addition to the wear and tear on the phone’s

  hardware (including the phone’s battery) and the consumption of memory on the phone.

         51.     Seeking redress for these injuries, Plaintiff Broyles, on behalf of herself and class

  of similarly situated individuals, bring suit under the Telephone Consumer Protection Act, 47
                                                                          12
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 12 of 16 PageID #: 12
  U.S.C. § 227, et seq., which prohibits unsolicited telemarketing to phone numbers registered on

  the DNC.

                                          CLASS ALLEGATIONS

         52.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

  and Rule 23(b)(3) and L.R. 23.2 on behalf of herself and all others similarly situated and seeks

  certification of the following class:

         Do Not Call Registry Class: All persons in the United States who from four years
         prior to the filing of this action through class certification (1) Defendant (or an agent
         acting on behalf of Defendant) called more than one time within any 12-month
         period (2) for substantially the same reason Defendant called Plaintiff (3) where the
         person’s telephone number had been listed on the National Do Not Call Registry
         for at least thirty days.

         53.     The following individuals are excluded from the class: (1) any Judge or

  Magistrate presiding over this action and members of their families; (2) Defendant, its

  subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

  have a controlling interest and their current or former employees, officers and directors; (3)

  Plaintiff’s attorneys; and (4) persons who properly execute and file a timely request for exclusion

  from the class; (5) the legal representatives, successors or assigns of any such excluded persons;

  and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or

  released. Plaintiff Broyles anticipates the need to amend the Class definitions following

  appropriate discovery.

         54.     Numerosity: On information and belief, there are hundreds, if not thousands of

  members of the class such that joinder of all members is impracticable.

         55.     Commonality and Predominance: There are many questions of law and fact

  common to the claims of Plaintiff and the class, and those questions predominate over any

  questions that may affect individual members of the class. Common questions for the class

  include, but are not necessarily limited to the following:
                                                                          13
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 13 of 16 PageID #: 13
                 (a) whether Defendant’s agents sent more than one text message to phone
                     numbers that are registered on the DNC such as those of Plaintiff and
                     members of the class;

                 (b) whether Defendant’s text messages were solicitations;

                 (c) whether Defendant had prior express consent to send the text messages;

                 (d) whether Defendant’s conduct constitutes a violation of the TCPA;

                 (e) whether members of the class are entitled to treble damages based on the
                     willfulness of Defendant’s conduct.

         56.     Adequate Representation: Plaintiff will fairly and adequately represent and

  protect the interests of the class and has retained counsel competent and experienced in class

  actions. Plaintiff has no interests antagonistic to those of the class, and Defendant has no

  defenses unique to Plaintiff. Plaintiff and her counsel are committed to vigorously prosecuting

  this action on behalf of the members of the class and have the financial resources to do so.

  Neither Plaintiff nor her counsel has any interest adverse to the class.

         57.     Appropriateness: This class action is also appropriate for certification because

  Defendant has acted or refused to act on grounds generally applicable to the class and as a whole,

  thereby requiring the Court’s imposition of uniform relief.

                                  FIRST CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
                    (On Behalf of Plaintiff and the Do Not Call Registry Class)

         58.     Plaintiff repeats and realleges paragraphs 1 through 58 of this Complaint and

  incorporates them by reference.

         59.     The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

  person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

  who has registered his or her telephone number on the national do-not-call registry of persons

  who do not wish to receive telephone solicitations that is maintained by the federal government.”

                                                                          14
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 14 of 16 PageID #: 14
         60.     47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

  person or entity making telephone solicitations or telemarketing calls to wireless telephone

  numbers.”18

         61.     47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

  any call for telemarketing purposes to a residential telephone subscriber unless such person or

  entity has instituted procedures for maintaining a list of persons who request not to receive

  telemarketing calls made by or on behalf of that person or entity.”

         62.     Any “person who has received more than one telephone call within any 12-month

  period by or on behalf of the same entity in violation of the regulations prescribed under this

  subsection may” may bring a private action based on a violation of said regulations, which were

  promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

  solicitations to which they object. 47 U.S.C. § 227(c).

         63.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

  telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

  Class members who registered their respective telephone numbers on the National Do Not Call

  Registry, a listing of persons who do not wish to receive telephone solicitations that is

  maintained by the federal government.

         64.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

  Registry Class received more than one phone call/text message in a 12-month period by or on

  behalf of Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of

  Defendant’s conduct as alleged herein, Plaintiff and the Do Not Call Registry Class are entitled

  to up to $1,500 in damages for each violation.



  18 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
  Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
  https://apps.fcc.gov/edocs_public/attaasdfasdfasdfchmatch/FCC-03-153A1.pdf
                                                                          15
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 15 of 16 PageID #: 15
                                           PRAYER FOR RELIEF

            WHEREFORE, Plaintiff, individually and on behalf of the class, pray for the following

  relief:

            A.      Certification of the proposed class;

            B.      Appointment of Plaintiff as representative of the class;

            C.      Appointment of the undersigned counsel as counsel for the class;

            D.      An award to Plaintiff and the class of damages and costs, as allowed by law;

            E.      Leave to amend this Complaint to conform to the evidence presented at trial; and

            F.      Orders granting such other and further relief as the Court deems necessary, just,

  and proper.                                  JURY DEMAND

            Plaintiff requests a jury trial.

                                                   Respectfully Submitted,
  Dated: November 19, 2020
                                                   By: /s/ Joseph O. McAfee
                                                   Joseph O. McAfee (Bar # 029291)
                                                   McAfee & McAfee, PLLC
                                                   joseph@mcafeeattorneys.com
                                                   100 West Summer Street
                                                   Greeneville, TN 37743
                                                   (423) 972-4391

                                                   Avi R. Kaufman* (FL Bar # 84382)
                                                   KAUFMAN P.A.
                                                   kaufman@kaufmanpa.com
                                                   400 NW 26th Street
                                                   Miami, FL 33127
                                                   (305) 469-5881

                                                   Stefan Coleman* (FL Bar # 30188)
                                                   Law Offices of Stefan Coleman, P.A.
                                                   law@stefancoleman.com
                                                   201 S. Biscayne Blvd, 28th Floor
                                                   Miami, FL 33131
                                                   (877) 333-9427
                                                   Attorneys for Plaintiff and the putative Class

                                                   *Pro Hac Vice motion forthcoming
                                                                          16
Case 2:20-cv-00245-DCLC-CRW Document 1 Filed 11/19/20 Page 16 of 16 PageID #: 16
